REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art references of record, singly or combined, teach or suggest a red quantum dot, having emission at 610-660 nm wavelength and a high emission intensity, i.e. ratio to absorption of at least 1.5x108 to 2x109 counts per second.  Treadway (US 2011/0226991) teaches quantum dot having the core-shell components identical to the claimed invention; however, Treadway does not report the emission intensity/absorption ratio.  Treadway does teach a thermal treatment of the quantum dots between 200-300C.  However, as shown in the instant specification, small variation of the heat treating temperature is critical to achieve the claimed emission/absorption ratio.  The quantum dots in Examples 1 & 2 are heat-treated to 280oC and 290oC, respectively and result in a ratio within the claimed range.  The quantum dots in Comparative examples 1 and 2 are heat-treated to 270 and 300oC, respectively, and result in the ratio well below the claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 2, 2022

/HOA (Holly) LE/Primary Examiner, Art Unit 1788